EXHIBIT 10.1

The following table provides information concerning compensation payable to
non-employee directors of Hooper Holmes, Inc.

HOOPER HOLMES, INC.

Non-Employee Director Compensation Table

Non-employee directors are entitled to be compensated in accordance with the
following schedule.

 

Nature of Director Compensation

   Amount  

Annual Board Retainer:

  

Chair of the Board1

   $40,000  

Other Non-Employee Directors

   $20,000  

Annual Committee Retainer:

  

Audit Committee Chair

   $12,000  

Other Committee Chairs

   $8,000  

Audit Committee Members

   $8,000  

Other Committee Members

   $6,000  

Fees for Board Meetings/Teleconferences Attended:

  

Regular or Special Meetings

   $ 2,500 per meeting  

Teleconferences

   $1,500 per teleconference  

Fees for Committee Meetings Attended:

  

Regular or Special Meetings

   $ 1,500 per meeting  

Teleconferences

   $ 750 per meeting  

Annual Restricted Stock Grant

   5,000 shares (1)

--------------------------------------------------------------------------------

1 The chair shall receive an additional retainer of $35,000 for each of 2006 and
2007 and is also entitled to receive the same committee retainers and board
meeting/teleconference fees as regular directors. The Chair shall also receive
twice the number of restricted shares granted to other directors.